Citation Nr: 0025012	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-31 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A July 1983 Board decision denied the veteran's claim of 
entitlement to service connection for rheumatoid arthritis.  

3.  The evidence received since the July 1983 Board decision 
includes evidence that is not wholly cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
rheumatoid arthritis.

4.  The veteran's current rheumatoid arthritis is not related 
to his service or any incident therein.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for rheumatoid arthritis has been 
submitted, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  Rheumatoid arthritis was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1101, 1110, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was denied service connection for a skin rash of 
the hands and stiffness of the hands in a July 1971 rating 
action.  He did not enter a timely appeal to that action.  In 
a May 1982 rating action, the veteran was denied service 
connection for rheumatoid arthritis, on the basis that it was 
not present in service and was first diagnosed many years 
after service.  The veteran appealed this action in a timely 
fashion.  In July 1983, the Board denied entitlement to 
service connection for rheumatoid arthritis and a disorder or 
the hands claimed as stiffness of the hands.  The Board held 
that the claimed disabilities were not present in service or 
within the applicable presumptive period.  The Board's July 
1983 decision, which subsumes the RO's decisions of July 1971 
and May 1982, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (1999).

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
38 U.S.C.A. §§ 7103, 7104 (West 1991).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  Thus, the Board must perform a three-step 
analysis when a veteran seeks to reopen a claim based on new 
evidence.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).      

The Board must first determine whether the evidence is new 
and material.  Elkins, 12 Vet. App. at 218-19.  According to 
VA regulation, "new and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).  This definition "emphasizes the importance 
of the complete record for evaluation of the veteran's 
claim."  Hodge, 155 F.3d at 1363.  In determining whether 
evidence is "new and material," the credibility of the new 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216, 220 
(1994) ("Justus does not require the Secretary to consider 
the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
219.  It is emphasized that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded. Id. at 218.   

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id. at 219.

The evidence of record at the time of the July 1983 Board 
decision included the veteran's service medical records 
reflecting that in September 1968 he was found to have 
dermatitis of the hands, variously diagnosed as eczema or 
"tinea vercis".  He again complained of blisters on his 
hands in June 1970.  There were no complaints, treatment or 
diagnoses regarding any associated joint stiffness or pain.  
The veteran had no complaints at the time of his July 1970 
separation examination and his musculoskeletal evaluation was 
normal.

The record also included a June 1971 VA compensation 
examination which included the veteran's complaints of a rash 
and blistering of his hands and joint stiffness in both hands 
since basic training.  Objectively, there was no limitation 
of motion in the veteran's hands.  X-ray studies were normal 
and lab results were negative for rheumatoid arthritis (RA) 
factor.  An exact diagnosis was undetermined.  An August 1981 
VA Agent Orange examination report shows slightly abnormal 
blood test results; however, physical examination was normal.  
Follow-up studies were conducted, both privately and through 
VA, and it was noted that there was a diagnosis of rheumatoid 
arthritis as early as May 1981.  A January 1982 VA treatment 
record included a diagnosis of systemic rheumatoid arthritis.

The evidence submitted since the July 1983 Board decision 
includes additional VA and private treatment records 
indicating treatment for rheumatoid arthritis.  Included 
among the VA treatment records is a May 1995 rheumatologic 
consultation report which shows that the veteran was first 
diagnosed with rheumatoid arthritis in 1982 but gave a 
history of symptoms as early as his service in boot camp.  
The assessment was mild rheumatoid arthritis and it was 
opined that it had probably been present since boot camp.  

Also associated with the record are various medical opinions 
regarding the etiology of the veteran's rheumatoid arthritis 
and the stiffness and pain of his hands.  In an October 1996 
VA memorandum, a board of two medical specialists, reviewed 
the veteran's claims file and concluded that the pain and 
stiffness in the hands was most likely due to rheumatoid 
arthritis and not to a skin condition.  It was further opined 
that there was no evidence that the rheumatoid arthritis was 
in any way related to service and it was clear that it had 
occurred significantly later than the time of his service.  
VA March 1996, and October 1997 letters, written by the same 
VA staff rheumatologist, opined that the veteran's bilateral 
hand, wrist and forearm pain was a result of some type of 
toxic exposure with subsequent damage to nociceptors in the 
skin.  An April 1997 VA dermatology examiner found no 
relationship between the dermatitis and the rheumatoid 
arthritis.  In a December 1997 VA neurological examination, 
the stiffness and soreness were attributed to his rheumatoid 
arthritis.  A September 1998 VA addendum to the December 1997 
report, concluded that the veteran had peripheral neuropathy 
that was likely related to his chronic rheumatoid arthritis.  
The physician further opined that he knew of no clinical 
information that would relate to the supposition that the 
veteran suffered a toxic injury to his skin and nociceptors 
in service.

The veteran's testimony at an October 1996 personal hearing 
was also added to the record since the Board decision. 

The Board finds that the May 1995 treatment record and the VA 
rheumatologist's written opinions were not of record at the 
time of the July 1983 Board decision and are so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  Therefore, there is new and material 
evidence to reopen the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108; 
Elkins.

Having determined that  there is new and material evidence to 
reopen the claim, the Board must determine whether, based on 
all the evidence of record, the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).

Initially, the Board finds that the veteran's claim for 
service connection for rheumatoid arthritis, to include as a 
residual of Agent Orange exposure, is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that the veteran has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed with respect to this issue 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  The 
Board further finds that the veteran has had adequate 
opportunity to present evidence and argument on this matter 
and that he will not be prejudiced by the Board's 
consideration of his claim.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Thus, the Board may now proceed to 
evaluate the merits of the claim

The veteran contends that his diagnosed rheumatoid arthritis 
had its onset in service.  Alternatively, he contends that it 
is a result of his exposure to Agent Orange in Vietnam and an 
associated dermatitis of his hands.

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection based directly on exposure to 
Agent Orange is not available for rheumatoid arthritis.  38 
C.F.R. § 3.307(a)(6)(iii).  However, this does not preclude a 
veteran from establishing service connection for a claimed 
disability on a direct incurrence basis under the provisions 
of 38 U.S.C.A. § 1110.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence of record is 
against the veteran's claim of entitlement to service 
connection for rheumatoid arthritis.  In reaching this 
conclusion, the Board acknowledges the veteran's testimony 
and initial complaints of stiffness and pain in his hands at 
the time of his June 1971 VA examination, as well as the May 
1995 VA rheumatologist's opinion that his arthritis began in 
service.  However, the Board finds more probative the absence 
of any complaints of joint stiffness in service medical 
records; the negative X-ray and serological findings for 
rheumatoid arthritis at the time of his June 1971 
examination; and the October 1996 medical panel opinion that 
rheumatoid arthritis had its onset many years after the 
veteran's service.  He was not diagnosed with rheumatoid 
arthritis prior to 1981, more than ten years after his 
discharge from service. 

Likewise, with regard to his contention that his arthritis is 
a result of his skin condition and related to his Agent 
Orange exposure in service, the Board finds the preponderance 
of the evidence is again against the veteran's claim.  
Although a rheumatologist opined that there was an 
etiological link between the veteran's skin disorder and his 
persistent pain in his hands, wrist and forearms, a 
dermatologist, neurologist and the above-mentioned panel of 
specialists, refute any causal relationship between his 
rheumatoid arthritis and his skin disorder.  Moreover there 
is no medical opinion directly linking his arthritis to 
exposure to Agent Orange.  While the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

Accordingly, the claim for service connection for rheumatoid 
arthritis must be denied.


ORDER

Service connection for rheumatoid arthritis is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

